Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

GERMAINE SMITH-BEY - *
Plaintiff *
v _ ® Civil Action No. JKB-19-2375
WARDEN, *
MAHBOOBEH MEMARSADEGHI, MLD.,
LAWRENCE MANNING, M.D., *
WEXFORD HEALTH SOURCES, INC.,
MEGHAN NEUMANN, ADON, *
CRYSTAL JAMISON, R.N.,
MAKSED CHOUDREY, M.D., *
JUSTIN BUSSARD, P.T.,
CHANTAL N. TCHOUMBA, N.P., *
MUNJANJA Y. LITELL, N.P.,
CONSULT PANEL, *
Defendants! oe
3K 2k ae
MEMORANDUM OPINION

Plaintiff Germaine Smith-Bey, an inmate at Roxbury Correctional Institution (“RCI”) in
Hagerstown, Maryland, alleges in this Amended Complaint filed pursuant to 42 U.S.C. § 1983,
and supplements filed at court direction, that Defendants provided constitutionally inadequate
medical care for his left knee condition. ECF Nos. 1, 3, 6. On February 10, 2020, Mahboobeh
Memarsadeghi, M.D., Lawrence Manning, M.D., Munjanja Litell, N.P., Crystal Jamison, P.A.,

Chantal Tchouomba, N.P., and Wexford Health Sources, Inc. filed a Motion to Dismiss or, in the

 

" Service was not obtained on the Warden, Justin Bussard, P.T., or the Consult Panel. The Clerk shall amend the
docket to reflect the correct spelling and full names of Mahboobeh Memarsadeghi, M.D. and Meghan Neumann. The
Complaint raises no claims against the Warden, who will be dismissed.

? Wexford Health Sources, Inc. (“Wexford”) was the contractual: medical provider for inmates in Maryland
correctional facilities until January 1, 2019, when Corizon, Inc. became the medical contractor. Declaration of
Mahboobeh Memarsadeghi, M.D., ECF No. 25-5 at 1; Declaration of Maksed Choudry, M.D. ECF No. 30-2 at 1.
Defendants were employed by these contractors over the course of the matters at issue. Plaintiff did not name Corizon,
Inc. as a Defendant.

 
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 2 of 21

Alternative, Motion for Summary Judgment. ECF No. 25. On February 17, 2020, counsel for
Lawrence Manning, M.D., Crystal Jamison, P.A., Maksed Choudry, M.D., Chantal Tchoumba,
N.P., Munjanja Litell, N.P., and Meghan Neumann, Assistant Director of Nursing, filed a Motion
to Dismiss, or in the Alternative, Motion for Summary Judgment, which was supplemented on
February 18, 2020. ECF Nos. 28, 30. Plaintiff filed a Response in opposition in which he also
asks for discovery and appointment of counsel. ECF No. 35 at 14. Defendants Lawrence Manning,
M.D., Crystal Jamison, P.A., Maksed Choudry, M.D., Chantal Tchoumba, N.P., Munjanja Litell,
N.P., and Meghan Neumann filed a Reply. ECF No. 36. Also pending is Plaintiff's Motion for
Preliminary Injunctive Relief, ECF No. 4, and “Motion for Supplement of Claims,” and
Defendants’ Response in opposition. ECF Nos. 37, 38.

For the reasons that follow, Defendants’ Motions (ECF Nos. 25, 28) ARE GRANTED in
PART and DENIED IN PART. Plaintiff's requests for appointment of counsel and discovery
(ECF No. 35) ARE GRANTED. Plaintiff's Motion for Preliminary Injunctive Relief (ECF No. 4)
IS DENIED. Plaintiff's Motion for Supplement of Claims (ECF No. 27) IS DENIED without
prejudice.
I. BACKGROUND

Plaintiff, 39 years old, injured his knee in 2002 by jumping over a wall. See Declaration
of Lawrence Manning, M.D., ECF No. 30-4 at 2-3, Plaintiff underwent an arthroscopy in 2014
and an ACL (anterior cruciate ligament) repair on January 8, 2016. Jd.

Plaintiff initiated this action on August 16, 2019, by filing a complaint alleging that his
2016 ACL surgery was unsuccessful and he continues to suffer knee pain and instability. ECF
No. 1. He alleged that an MRI performed in 2019 showed his left knee condition had worsened.

id. at 2. He contends “new injuries” to his knee are “a direct result of the faulty medical care and

 
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 3 of 21

failed surgical procedures (two) and continued inaction on the part of this medical provider to
provide me with adequate medical care and surgical procedures which has caused my knee to
deteriorate way worse than it was before surgery.” Jd. at 1.

On September 4, 2019, the Court ordered Plaintiff to provide additional information. ECF
No. 2. Plaintiff responded and requested preliminary or permanent injunctive relief. ECF No. 4-
1 at 1. Plaintiff was directed again to provide additional information, which he did on November
1, 2019, and the filing was docketed as an Amended Complaint. ECF No. 6.

In an earlier case, Smith-Bey v. Patterson, et al., Civil Action No, JKB-15-192] (D. Md.
2016), Plaintiff, then incarcerated at Maryland Correctional Institution-Hagerstown (“MCIH”),
raised an Eighth Amendment claim of inadequate medical treatment for a torn ACL in his left knee
and for delays in returning him for follow-up surgery. This Court determined that the Defendants
in that case had provided continuing medical care for Plaintiffs knee, and although their requests
to provide orthopedic consultations, physical therapy, and a knee brace for him in some instances
took months to process, there was no evidence they had acted with reckless disregard to his health
and safety or purposefully acted to delay prescribed treatment in violation of his constitutional
rights, Accordingly, on May 17, 2016, the Court granted Defendants’ Motion for Summary
Judgment. Jd., ECF No. 21 at 3-21; ECF No. 22.3 Because the record in that case showed that on
November 20, 2015, Plaintiff had been approved for ACL reconstructive surgery, but did not
indicate whether the surgery had been performed, thé Court also ordered Defendants to file a status
report within 30 days to state when and if the surgery occurred. /d., ECF No. 21 at 15, 23; ECF

No. 22. On June 3, 2016, Defendants filed a status report which stated that on January 8, 2016,

 

* In the instant case, Plaintiff asks for preliminary injunctive relief to reconsider the grant of summary judgment in his
earlier case, Smith-Bey v. Pafterson, et al., Civil Action No. JKB-15-1921, ECF No. 4, 6. Plaintiff fails to address,
nor can the Court discern from the record, any facts or legal arguments supporting this extraordinary request, and it
will be denied.
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 4 of 21

Roy Carls, M.D., an orthopedic surgeon, performed the ACL surgery on Plaintiff’s left knee
without complications. /d., ECF No. 23. The Court ordered the case closed on June 6, 2016. Jd,
ECF No. 24; ECF No, 25-4 at 3-4.

A. Plaintiffs Allegations

Plaintiff asserts three claims. At the heart of the Amended Complaint is Plaintiff's claim
that his 2016 ACL surgery was unsuccessful and Defendants failed to provide adequate medical
care for his pain and worsening knee condition. Next, he claims he must wear shackles in spite of
his medical issues. Finally, he claims the Inmate Grievance Office (“IGO”) improperly dismissed
his grievance concerning his medical care. ECF No. 1 at 1; ECF No. 6.

On December 12, 2018, Dr. Manning, an orthopedist, evaluated Plaintiff. Dr. Manning
recommended for Plaintiff an x-ray of the lumbar spine, an MRI of his left knee, physical therapy
to strengthen the left leg, and knee braces. He recommended assigning Plaintiff to a cell on the
bottom tier and a bottom bunk. ECF No. 25-5 at 8; ECF No. 25-4 at 93.

On March 20, 2019, Plaintiff had an MRI at Bon Secours Hospital. ECF No. 30-2 at 4.
After returning from the hospital, he submitted “numerous sick calls [to obtain] the results of the
MRI as well as for compliance with Manning’s orders and instructions[.}” ECF No. 6 at 7.

Plaintiff claims that after he “fell in 2019,” he learned Dr. Manning had requested the MRI
and he “needed surgery right away.” ECF No. 6 at 10.

Plaintiff states that on July 8, 2019, “Nurse Yvonne” explained to him that the test results
showed new Grade 2 tears were causing his increased pain, and she submitted a request for
immediate surgery or an orthopedic consultation with Dr. Manning. Dr. Manning instructed
Plaintiff to contact medical if he did not hear anything in ten days. ECF No. 6 at 7-8. Plaintiff

alleges that after ten days passed without further information, Plaintiff complained to medical and
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 5 of 21

submitted a sick call request slip. He received no response until 30 days later when Nurse Laurie
advised him there was no record of a new Grade 2 tear or a request for an orthopedic consultation
or surgery. ECF No. 6 at 8.

Plaintiff contacted Meghan Neumann, Assistant Director of Nursing at RCI who
acknowledged that it is her job to submit consultations. /d. at 8. Neumann allegedly advised that
the “panel” refused the consultation “or compliance with the doctor’s order.” ECF No. 7 at 8-9.
Neumann allegedly told Plaintiff that “it is what it is... write it up.” ECF No. 6 at 9.

Plaintiff alleges that during pain management and other medical visits, “the consistent
theme” was that (1) the panel refused it; (2) there was no medical evidence indicating additional
treatment was needed; or (3) submit another sick call request if he did not hear anything soon. Jd.
Plaintiff asserts “[e]ach medical defendant was clearly advised of the new grade 2 tears,” his pain
and discomfort, and “the failure of medical staff to provide[] follow-up treatment[,] once the MRI
results were made known.” Jd. at 8. Plaintiff complained to Dr. Choudry, who Plaintiff alleges
“did nothing to secure either a consultation, further review by an on-site orthopedist or to
communicate the necessary information to [Dr.] Manning, so[] proper action could be taken to
provide constitutional minimums of medical treatment[.]” Jd. at 9, Plaintiff alleges that Dr.
Memarsadeghi examined him and told him that he needed surgery right away, yet did “nothing”
to secure the treatment needed, even though she claimed to have submitted two consultation
requests, both of which were refused by the “Panel.” Jd, at 10.

Plaintiff alleges that he was advised that “between five and 10 consultations were denied
by the panel,” and the “general theme” of the explanations were the cost of treatment. Jd. He does
not indicate who advised him of this information. Plaintiff claims “all defendants” are responsible

for his medical care and for arranging for his specialized medical care and that qualified staff knew
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 6 of 21

that he needs surgery and further treatment, but they abandoned him. Jd. at 11.

Plaintiff seeks compensatory damages of $1 million, punitive damages of $50,000 against
each member of the “consult panel,” and injunctive and declaratory relief. Id. at 12.

B. Defendants’ Evidence

1, Medical Records

Defendants have filed declarations and verified copies of more than 300 pages of Plaintiff’ s
verified medical records to support their dispositive motions and declarations. The below is a
summary of relevant information contained in these submissions.

After knee surgery in 2016 performed by Dr. Roy Carls, Plaintiff was discharged to the
infirmary at MCIH for postoperative care. He was then discharged in stable condition to the
general prison population with medication to keep on his person and recommended exercises to
perform. Plaintiff later showed signs of infection and was prescribed Bactrim, an antibiotic.
Plaintiff was also provided physical therapy. ECF No. 25-4 at 11-13, 95-101, 103-125. On May
23, 2016, Dr. Carls recommended quadricep strengthening exercises, use of a knee brace, and
cortisone shots for Plaintiff. Jd. at 13.

Plaintiff presented health providers with ongoing complaints of knee pain after his surgery
in 2016. Declaration of Mahboobeh Memarsadeghi, M.D., ECF No. 25-5 at 2-3; ECF No. 25-4
at 5-13, 16, 18, 22-23.

On December 29, 2016, Plaintiff told Dr. Thompson, a medical provider, that he was given
the wrong knee brace, that he was resuming post physical therapy exercise, that he was suffering
worsening left knee pain, and that he obtained some relief from NSAIDs. Thompson prescribed
Tramadol 50 mg., two tablets twice daily, Naproxen 500 mg., and glucosamine chondroitin. ECF

No. 25-5 at 3-4; ECF No. 25-4 at 29, 31.
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 7 of 21

In March 2017, Dr. Choudry examined Plaintiff, who exhibited decreased range of
movement and left knee tenderness. Choudry renewed Plaintiffs prescriptions for Ultram,
Naproxen and glucosamine chondroitin. ECF No. 25-5 at 4.

In April 2017, Plaintiff returned his cane, but continued to complain about knee pain and
instability. An x-ray of the left knee was ordered, and his pain medications were continued. ECF
No. 25-5 at 4; ECF No. 25-4 at 35-38, 41-42.

On September 7, 2017, Dr. Tessema requested an orthopedic consultation for Plaintiff.
ECF No. 25-5 at 4; ECF No. 25-4 at 44.

On November 3, 2017, Plaintiff reported bilateral knee pain, with the left knee worse than
the right, and that his left knee gave out when he used a cane and brace. Dr. Memarsadeghi noted
Plaintiff had a left knee brace and the August orthopedic® consultation request had not been
approved. An anterior drawer test for ACL integrity was positive.’ Dr, Memarsadeghi renewed
his medications. ECF No. 25-5 at 5; ECF No. 25-4 at 48.

On November 15, 2017, Plaintiff's medical chart was updated to show the November
request for an orthopedics consultation was denied in favor of a physical therapy treatment plan.
ECF No. 25-5 at 5; ECF No. 25-4 at 52.

On December 4, 2017, Plaintiff reported knee pain, his medications were not helping, and
it hurt to walk from his cell to the medical unit or dining hall. An anterior drawer test for ACL
integrity was positive. Plaintiff was moved to a cell closer to the medical unit and dining hall. Dr.

Memarsadeghi ordered a new knee brace and fish oil. She concluded Plaintiff's condition was

 

° As noted, the record shows a request for an orthopedic consultation was placed on September 7, 2017. This is the
only mention in the record of an August consultation request.

T An anterior drawer test is a physical examination used to evaluate the stability of the knee’s anterior cruciate ligament
(ACL). Doctors may use this test, along with images and other examinations, to determine if a person has injured their
ACL and recommend treatment options. See National Center for Biotechnology Information,

https://www.nebi.nlm.nih.gov (last visited July 27, 2020).
7
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 8 of 21

worsening and resubmitted the orthopedic consultation request. ECF No. 25-4 at 56.

In 2018, Plaintiff continued complaining of knee pain. ECF No. 25-4 at 58, 61, 68, 72. On
February 1, 2018, Crystal Jamison, P.A. noted his left knee surgery was unsuccessful, noted he
had right knee pain from years of favoring his good knee, and agreed to try a Kenalog injection in
his right knee. ECF No. 25-4 at 62.8

On April 30, 2018, Dr. Memarsadeghi renewed Plaintiff's Ultram and Naproxen
prescriptions and noted that he was provided a new cane and a new knee brace. Plaintiff inquired
about the status of the most recent request for an orthopedics consultation. ECF No. 25-5 at 6;
ECF No. 25-4 at 65-67.

On July 17, 2018, Crystal Jamison, P.A. noted a Kenalog injection and numerous different
prescribed analgesics provided Plaintiff little pain relief. Jamison observed his most recent
orthopedics consultation was deferred for conservative management because he was able to use a
cane to complete all activities of daily living and walk within the institution. Jamison noted Ultram
can no longer be prescribed for extended periods of time and prescribed Cymbalta for Plaintiff's
chronic pain as an alternative. Plaintiff asked about the status of the consultation request. ECF
No. 25-4 at 73.

On July 27, 2018, Munjanja Litell, N.P. noted that Plaintiff had recently been tapered off
Ultram and started Cymbalta.’ Plaintiff reported negative side effects from Cymbalta, so Litell
prescribed Elavil for pain instead. ECF No, 25-4 at 77.

In August 2018, Plaintiff complained his knee gave out when he was using a cane. ECF

 

® The record also shows that Plaintiff reported right knee pain, occasional back pain, and started experiencing severe
stabbing pains in his left ankle. ECF No. 25-4 at 40, 41, 47, 61, 62, 55, 77, 182; ECF No. 28-4 at 189, 192, 200.

? Tramadol is an opioid-like medication with a risk for addiction. Long term pain management with pain relievers
such as Tramadol is generally not appropriate, especially in a prison setting where the potential for abuse and diversion
is significant. See ECF No. 30-4 at 4. Ultram is a brand name for Tramadol.

8
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 9 of 21

No. 25-4 at 79.

On October 23, 2018, Plaintiff reported no improvement after his Kenalog injection, and
that his pain worsened when he had stepped backwards and felt his knee pop. Chantal N.
Tchoumba, N.P. noted a prior request for orthopedic follow up had been declined. She submitted
another request for an on-site orthopedic consultation. ECF No. 25-4 at 88.

On December 12, 2018, Dr. Manning evaluated Plaintiff. The medical note states that
Plaintiff had knee pain and his knees buckled when he did not wear braces, that he completed one
round of physical therapy and had started a second round when he was transferred to a different
institution, that cortisone injections did not relieve his pain, and that he had occasional back pain.
Dr. Manning observed Plaintiff walked with a cane, had mild atrophy of the lower left extremity,
had tender anterior medial left knee with active range of motion 5-105 degrees, no large effusion,
exhibited considerable guarding with pain when testing the ligaments, including ACL ligament,
and that his October 1, 2018 x-ray showed “post operative changes since ACL reconstruction and
degenerative changes.” ECF No. 25-5 at 8; ECF No. 25-4 at 93. While Plaintiff reported pain
upon examination of his knee, Dr. Manning stated he did not note any complaints from Plaintiff
that his medication regimen was insufficient to manage his left knee pain. Declaration of Lawrence
Manning, M.D., ECF No. 30-4 at 3. Manning assessed Plaintiff as having “internal derangement
of the left knee” and recommended an x-ray of the lumbar spine, a left knee MRI, physical therapy
to strengthen the left leg, continued use of knee braces, and assignment to a cell on the bottom tier
and a bottom bunk. Manning recommended a follow up visit when the MRI results became
available. ECF No. 25-4 at 93.

On January 2, 2019, Chantal Tchoumba, N.P saw Plaintiff for chronic knee pain. ECF No.

28-4 at 182. Plaintiff again reported his pain had worsened recently after he took a step back and
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 10 of 21

felt his knee pop. Tchoumba prescribed Glucosamine Chondroitin and Biofreeze (muscle rub) and
submitted a physical therapy request. ECF No. 30-2 at 2-3.

On January 5, 2019, Munjanja Litell, N.P. reviewed the results of the lumbar spine x-ray
with Plaintiff and noted a request for an MRI of his left knee was pending approval. ECF No. 30-
2 at 3; ECF No. 28-4 at 185, 187.

On March 5, 2019, Plaintiff was evaluated for physical therapy. ECF No. 28-4 at 203-04.
Plaintiff was provided physical therapy on March 7, 14, 26, and 28, and on April 4, 9, 11, and 16.
ECF No. 30-2 at 4-6.

On March 20, 2019, Plaintiff had an MRI of his left knee which showed an anterior cruciate
ligament (ACL) graft failure, progressive arthritic changes with chondromalacia (deterioration of
knee cartilage) in the medial and lateral compartments, degeneration of the posterior horns and
bodies of both the medial and lateral menisci, a new grade 2 tear of the fibular collateral ligament,
a chronic sprain of the MCL (medial collateral ligament), and low-grade patellar chondromalacia.
ECF No. 28-4 at 68; ECF No. 30-2 at 4.

On May 23, 2019, Crystal Jamison, P.A. noted that Plaintiff's MRI report was unavailable
and that his appointment would be rescheduled once the report had been obtained. ECF No. 30-2
at 5.

On June 3, 2019, Nurse Practitioner Litell saw Plaintiff for a follow-up to his left knee
MRI. ECF No. 30-2 at 7. Litell ordered a new brace for Plaintiff and requested an evaluation by
Dr. Manning. Id.; ECF No. 28-4 at 227.

On July 8, 2019, Dr. Manning saw Plaintiff who reported lateral and medial knee pain,
stabbing pain, and knee buckling. Plaintiff reported Depakote provided no relief. He stated his

knee brace was damaged and he needed a replacement. Dr. Manning reviewed the MRI, which

10

 
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 11 of 21

showed an ACL graft failure, degeneration, a new Grade 2 tear of the fibular collateral limits, a
chronic sprain of the medial collateral ligament, and buckling of the posterior cruciate ligament.
He assessed Plaintiff with internal derangement of the left knee. He advised Plaintiff to continue
to use his cane and referred him to a sports medicine orthopedist for possible arthroscopy and ACL
reconstruction. Manning issued a replacement of the patient’s left knee brace and recommended
Biofreeze. ECF No. 28-4 at 225; ECF No. 30-4 at 3-4; ECF No. 30-2 at 7-8.

On August 6, 2019, Chantal Tchoumba, N.P ordered Mobic and Biofreeze for pain relief.
Tchoumba also submitted a request for an evaluation for arthroscopy and ACL reconstruction by
a sports medicine orthopedist, and requested a pain management committee evaluation for
Plaintiff. ECF No. 28-4 at 239, 242-44,

On September 30, 2019, Plaintiff was evaluated in the Hagerstown Multidisciplinary Pain
Clinic for alternative recommendations for his chronic knee pain. ECF No. 28-4 at 249-50.
Plaintiff described the left knee pain as sharp and stabbing, and reported that physical therapy
worsened his pain and that he had fallen multiple times. He reported minimal relief while on
Tramadol! and stated that other medications, including Depakote, Mobic, Elavil, Cymbalta,
Naproxen, and Neurontin had been ineffective for his complaints. It was recommended that he
continue Glucosamine Chondroitin and Biofreeze; begin Tramadol until his orthopedic
appointment; and use Mobic, based on his report of limited activities of daily living due to knee
pain. ECF No. 30-2 at 8.

On October 9, 2019, Dr. Choudry informed Plaintiff that the pain committee recommended
Tramadoi for three to six months until he was cleared by an orthopedist. ECF No. 30-2 at 9.

Narcotics are not used for pain in the prison unless approved by the pain committee. ECF No. 25-

4.

11
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 12 of 21

In November 2019, Dr. Ashok Krishnaswamy, an orthopedic surgeon, evaluated Plaintiff
for a possible arthroscopy and ACL reconstruction. ECF No. 28-4 at 277-78.

On December 2, 2019, Nurse Practitioner Litell told Plaintiff that Dr. Krishnaswamy
recommended arthroscopy of the left knee with calcium subchondroplasty but Plaintiff felt this
was “experimental medicine” and wanted to see another doctor. Plaintiff said Dr. Krishnaswamy
performed one of his previous surgeries (in 2014) and that he subsequently filed a complaint
against him.!° Plaintiff asked to see another doctor. Litell referred Plaintiff back to the pain
committee because he reported his regimen was insufficient to contro] his pain. ECF No. 28-4 at
277-78.

Dr, Choudry states that Dr. Krishnaswamy is a competent and experienced orthopedic
surgeon, The procedure recommended by Dr. Krishnaswamy, an arthroscopy with a calcium
subchondroplasty, is not, as Plaintiff alleges, “experimental.” ECF No. 30-2 at 10. Dr. Choudry
attests he has “no reason to believe that any aspect of Dr. Krishnaswamy’s care has been or will
be affected by the patient’s complaints against him.” Jd.

B. Defendants’ Declarations

Meghan Neumann submitted a declaration stating that she does not have the authority to
dictate the course of any patient’s medical treatment in her capacity as assistant director of nursing
and as a registered nurse. She can place orders made by higher-level medical providers, such as
nurse practitioners and doctors, but she cannot prescribe medications, order laboratory tests, or
order diagnostic testing. Further, she does not submit, review, or provide input on requests for off-
site specialist consultations for any patient. Neumann defers to the medical judgment of higher-

level medical providers to determine the appropriate course of treatment for a patient, and does

 

1 Dr. Krishnaswamy was not a defendant in Plaintiff's earlier case. Smith-Bey v. Patterson, et al., Civil Action No.
JKB-15-1921 (D. Md. 2016).

12
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 13 of 21

not oversee decisions of higher-level medical providers. Neumann denies ever informing Plaintiff
that his surgery was unsuccessful or that a “panel” refused a consultation request. Declaration of
Meghan Neumann, ECF No. 30-3 at 2. Regarding Plaintiff's allegation that she instructed him to
write up his complaints, she explains that she advised him how to submit requests for medical
treatment. She states: “I did not deny the patient’s requests for medical treatment; rather, I
instructed him as to how to properly obtain medical treatment.” Jd. at 3.

Neumann states inmates are required by correctional staff to wear shackles when they
attend off-site appointments. After Plaintiff informed her that the shackles were uncomfortable
for him, she discussed his concerns with the RCI Chief of Security. The Chief of Security
determined that Plaintiff must wear shackles on off site visits due to security concerns. Neumann
attests that neither she nor any other medical provider can override the decisions of correctional
staff. Further, she is unaware “of any risk of serious harm to [Plaintiff] from wearing shackles to
his occasional off-site appointments.” Jd.

Lawrence Manning, M.D. submitted a declaration stating that as an on-site orthopedist, he
makes recommendations and defers to the inmate’s medical provider to determine whether to
implement those recommendations. ECF No. 30-4 at 2. Manning is not involved in scheduling
on-site or off-site medical appointments, or reviewing requests for medical services and
consultations that cannot be provided on-site at the correctional facility, such as diagnostic testing
or specialist appointments. ECF No. 30-4 at 3.

Il. Applicable Standard of Review

To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Igbal, 556 U.S. 662, 678 (2009). A claim is

plausible when the facts pleaded allow “the court to draw the reasonable inference that the

13

 
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 14 of 21

defendant is liable for the misconduct alleged.” Jd. Although courts should construe pleadings of
self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), legal conclusions
or conclusory statements do not suffice, Igbal, 556 U.S. at 678. The Court must examine the
complaint as a whole, consider the factual allegations in the complaint as true, and construe the
factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,
268 (1994); Lambeth v. Bd. of Comm'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).
Defendants style their motions as motions to dismiss or for summary judgment, and both
Defendants and Plaintiff have submitted evidence outside of the original pleadings for the Court's
review. The Court may consider the exhibits only if it converts the motions into motions for
summary judgment. See Fed. R. Civ. P. 12(d). Ordinarily, summary judgment is inappropriate
“where the parties have not had an opportunity for reasonable discovery.” E.L du Pont De
Nemours & Co. v. Kolon Industries, Inc., 637 F.3d 435, 448-49 (4th Cir. 2012). However, “the
party opposing summary judgment ‘cannot complain that summary judgment was granted without
discovery unless that party has made an attempt to oppose the motion on the grounds that more
time was needed for discovery.’” Harrods Lid. v. Sixty Internet Domain Names, 302 F.3d 214,
244 (4th Cir. 2002) (quoting Evans v. Techs, Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.
1996)). To raise adequately the issue that discovery is needed, the non-movant typically must file
an affidavit or declaration pursuant to Rule 56(d) explaining why, “for specified reasons, it cannot
present facts essential to justify its opposition,” without needed discovery. Fed. R. Civ. P. 56.
“The Fourth Circuit places ‘great weight’ on the affidavit requirement.” Nautilus Ins. Co.
v. REMAC Am., Inc., 956 F. Supp. 2d 674, 683 (D. Md. 2013) (quoting Evans, 80 F.3d at 961).
However, non-compliance may be excused “if the nonmoving party has adequately informed the

district court that the motion is premature and that more discovery is necessary.” Harrods, 302

14

 
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 15 of 21

F.3d at 244. Courts place greater weight on the need for discovery “when the relevant facts are
exclusively in the control of the opposing party,” such as “complex factual questions about intent
and motive.” Jd. (quoting 10B Wright, Miller & Kane, Federal Practice & Procedure § 2741, at
419 (3d ed. 1998)) (internal quotation marks omitted).

In his Opposition Response, Plaintiff requests that he be granted discovery to further
explore the facts underlying his claims and to obtain the names of the members on the “consult
panel” who reviewed the requests submitted by medical providers for orthopedic consultations.
Plaintiff also asserts that he has submitted his “brief or declaration” to explain why summary
judgment should not be granted before discovery. ECF No. 35 at 6—7, 14. Plaintiff, however,
provides no verified declaration or affidavit with his submission.!?

Though Plaintiff has technically failed to comply with the affidavit requirement, the Court
will excuse this failure, in light of Plaintiff's pro se and incarcerated status. Setting aside the.
formal issue with Plaintiffs presentation of his request, Plaintiff has made clear that he needs
discovery to explore relevant facts exclusively in the control of the Defendants—including the
identities of the members of the consult panel and the motivations underlying the decisions of his
medical providers. Plaintiff has effectively shown that summary judgment would be premature at
this stage. Therefore, the Court will analyze Defendants’ motions under the motion to dismiss
standard,

Ill, Discussion
A. I1GO Claim

Plaintiff claims that inmate complaints about medical care are considered through the ARP

 

'? In the Opposition Response, Plaintiff states: “Find enclosed an Affidavit of the Plaintiff, that attempts to address
areas which Plaintiff may have missed as an oversight.’ ECF No. 35 at 6. However, Plaintiff has not filed his
affidavit—though he has filed the declarations of several fellow inmates concerning his knee pain. ECF No. 35-1 at
5-7.

15
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 16 of 21

process but, once they reach the IGO, the Director asserts the IGO has no jurisdiction to consider
medical complaints. ECF No. 6 at 11, Plaintiff appears to have pursued his medical concerns to
the IGO, which dismissed the matter as outside its jurisdiction. In Adamson v. Correctional
Medical Services, Inc., 753 A.2d 501 (Md. 2000), the Court of Appeals of Maryland held that the
Maryland prisoner administrative remedy process does not encompass complaints against private
medical providers under contract with the state. Thus, to the extent Plaintiff presented claims
against medical providers to the IGO, the IGO had no authority to address such claims. Notably,
the Director of the IGO is not named as a defendant in this case, nor does Plaintiff identify a
constitutional provision or federal law allegedly violated by the IGO determination. Accordingly,
this claim will be dismissed.
B. Eighth Amendment Claims
The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue

of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173
(1976); see also Estelle v. Gamble, 429 U.S. 97, 102 (1976); Scinto v. Stansberry, 841 F.3d 219,
225 (4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016). A prisoner’s right to
be free from cruel and unusual punishment is violated when a prison official shows “deliberate
indifference to the serious medical needs of prisoners” because it constitutes “unnecessary and
wanton infliction of pain.” Estelle, 429 U.S. at 104.

This is true whether the indifference is manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in

intentionally denying or delaying access to medical care or

intentionally interfering with the treatment once prescribed.
Regardless of how evidenced, deliberate indifference to a prisoner’s

 

5 Plaintiff also brings these claims pursuant to the Fifth and Fourteenth Amendments. ECF No. 6 at 12. The due
process clause of the Fifth Amendment only applies to actions by the federal government. Pub. Util. Comm'n of D.C.
v. Pollak, 343 U.S. 451 (1952). Plaintiffs does not allege that Defendants are federal employees or actors, so the due
process clause of the Fifth Amendment does not apply. Aside from citing the Fourteenth Amendment, the Complaint
contains no argument or allegations to suggest a basis for a due process claim.

16
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 17 of 21

serious illness or injury states a cause of action under § 1983,
Id. at 104-05

“A deliberate indifference claim consists of two components, objective and subjective.”
Jackson y. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). The objective prong requires that the
inmate have an objectively serious medical condition. Jd. (“Objectively, the inmate’s medical
condition must be ‘serious’—‘one that has been diagnosed by a physician as mandating treatment
or one that is so obvious that even a lay person would easily recognize the necessity for a doctor’s
attention.’”) (quoting fko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). The subjective
component requires proof that the prison official “knows of and disregards an excessive risk to
inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). “A defendant’s subjective
knowledge can be proven ‘through direct evidence of [his] actual knowledge or circumstantial
evidence tending to establish such knowledge, including evidence that [he] knew of a substantial
tisk from the very fact that the risk was obvious.’” Gordon y. Schilling, 937 F.3d 348, 357 (4th
Cir. 2019) (quoting Scinto, 841 F.3d at 226). The subjective component requires a determination
as to whether the defendant acted with reckless disregard in the face of a serious medical condition,
i.¢., with “a sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 298 (1991); see
Farmer, 511 U.S. at 839-40; Scinto, 841 F.3d at 225.

Deliberate indifference “is a higher standard for culpability than mere negligence or even
civil recklessness” and, “as a consequence, many acts or omissions that would constitute medical
malpractice will not rise to the level of deliberate indifference.” Lightsey, 775 F.3d at 178.
“Medical malpractice does not become a constitutional violation merely because the victim is a
prisoner.” Estelle, 429 U.S. at 106.

If the requisite subjective knowledge is established, an official may avoid liability “if [he]

17
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 18 of 21

responded reasonably to the risk, even if the harm was not ultimately averted.” Farmer, 511 U.S.
at 844. Reasonableness of the actions taken must be judged in light of the risk known to the
defendant at the time. Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2000). Adequate treatment
must be viewed as that which “may be provided upon a reasonable cost and time basis and the
essential test is one of medical necessity and not simply that which may be considered merely
desirable.” Bowring v. Godwin, 551 F.2d 44, 47-48 (4th Cir. 1977).

Additionally, a Plaintiff seeking to prove a deliberate indifference claim against an entity
acting under color of state law must show not only that an agent of the entity violated his Eighth
Amendment rights, but also that the entity’s policies or customs caused the violations. See Powell
v. Shopco Laurel Co., 678 F.2d 504 (4th Cir. 1983). A culpable policy, practice, or custom can
arise in four ways: |

(1) through an express policy, such as a written ordinance or regulation; (2) through

the decisions of a person with final policymaking authority; (3) through an

omission, such as a failure to properly train officers, that ‘manifest[s] deliberate

indifference to the rights of citizens’; or (4) through a practice that is so ‘persistent

and widespread’ as to constitute a ‘custom or usage with the force of law.’

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (alterations in original) (quoting Carter v. Morris,
164 F.3d 215, 217 (4th Cir. 1999)).

1. Shackling Claim

Plaintiff claims he complained to Memarsadeghi, Choudry, Jamison, Littell, Tchoumba,
and Neumann that prison officials forced him to wear shackles despite his medical issues. He
claims that these Defendants’ “refusal to issue a medical order, so security wil! not apply shackles
is deliberate indifference” to his serious medical needs. ECF No. 6 at 11.

Plaintiffs pleadings fail to establish a violation of his Eighth Amendment rights on the part

of any Defendant in relation to his shackling. Undisputedly, it is correctional staff who applies the

18

 
 

Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 19 of 21

shackles to Plaintiff, not Defendants. Further, Plaintiff does not allege that occasionally being
made to wear shackles during off-site appointments by prison staff is either seriously injurious or
painful. Thus, Plaintiff has failed to plead the requisite elements of an Eight Amendment claim
against any Defendant in relation to his shackling.

2. Inadequate Medical Care

On the other hand, Plaintiff has effectively pled that the medical provider Defendants
collectively violated his Eighth Amendment rights by failing to provide necessary treatment as his
injured knee’s condition and his associated pain progressively worsened. Plaintiff alleges that
“[e]ach medical defendant was clearly advised of the new grade 2 tears, the pain and discomfort
being complained of, and the failure of medical staff to provide the follow-up treatment needed[.]”
ECF No. 6 at 8. His medical records reflect that Plaintiff complained of left knee pain in 2016,
and his medical providers submitted numerous requests for orthopedic consultations starting in
August or September of 2017, but that some fifteen months passed before Plaintiff was finally
evaluated by Dr. Manning on December 12, 2018. The records also reflect that it was not until
some three months later, on March 20, 2019, that Plaintiff had the recommended MRI, and another
four months passed before he was seen again by Dr. Manning.

“A delay in treatment may constitute deliberate indifference if the delay exacerbated the
injury or unnecessarily prolonged an inmate’s pain.” Sharpe v. S.C. Dep’t of Corr., 621 F. App’x
732, 734 (4th Cir. 2015) (citing McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010)). Delaying
treatment in the face of significant pain is harm sufficient to support a finding of deliberate
indifference. See, e.g., Loe v. Armistead, 582 F.2d 1291, 1296 (4th Cir. 1978) (concluding plaintiff
had stated a claim for deliberate indifference because a broken arm is an “excruciating injury” and

plaintiff was denied treatment for at least eleven hours); Webb v. Hamidullah, 281 F. App’x 159,

19

 
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 20 of 21

167 (4th Cir. 2008) (explaining a plaintiff can prevail on a deliberate indifference claim if he can
show a delay in treatment resulted in the exacerbation of his medical condition or “frequent
complaints of severe pain”).

Plaintiff's claims of pain, instability, and other alleged medical concerns, accepted as true,
could establish deliberate indifference to his serious medical needs on the part of some or all
medical Defendants. Though Plaintiff's pleadings are imprecise regarding the actions of particular
Defendants, in light of Plaintiff's pro se status and the barriers preventing Plaintiff from obtaining
relevant information,!® the Court will allow the claim to proceed against each individual medical
Defendant. The Court will also allow the claim to proceed as to Wexford, since, construing
Plaintiff's pleadings liberally at this early stage, the Court determines he has alleged a Wexford
policy, practice, or custom of denying or delaying necessary treatment.

Discovery is necessary to ascertain whether Plaintiff's allegations of constitutionally
deficient medical care have merit, and if so, which Defendants may be culpable. In order to assist
Plaintiff in pursuing discovery, the Court shall grant his request for appointment of counsel, and
deny without prejudice the Defendant medical providers’ motions for summary judgment until

Plaintiff has had the opportunity to develop the factual record.!”

 

® In his briefing, Plaintiff claims that “medical staff do not wear name tags or I.D. badges,” and that the disruption
occasioned by COVID-19 has further complicated efforts at gathering relevant information pre-discovery. ECF No.
35 at 1, 3.

'? In his Opposition Response, Plaintiff also raises a new claim that his Tramadol (Ultram) was abruptly stopped and
he suffered knee pain as a result. ECF No, 35 at 6-7, Plaintiff may not amend the Complaint to raise a new claim in
this manner. See Mylan Laboratories, Inc, v. Akzo, N.V.,770 F.Supp. 1053, 1068 (D. Md. 1991) (stating that “it is
axiomatic that the complaint may not be amended by the briefs in opposition to a motion to dismiss”) (internal citation
omitted). This claim will be denied without prejudice to refiling after counsel enters an appearance in this case.
Likewise, in his “Motion for Supplement of Claims” (ECF No. 37), Plaintiff asks to amend the Complaint to include
the members of the consultation panel. The Motion to Supplement wii! be denied without prejudice, After entering
an appearance, appointed counsel may move to amend the Complaint to add such individuals.

20

 
Case 1:19-cv-02375-JKB Document 40 Filed 08/06/20 Page 21 of 21

CONCLUSION

The Motion to Dismiss or, in the Alternative, Motion for Summary Judgment filed by
Mahboobeh Memarsadeghi, M.D., Lawrence Manning, M.D., Munjanja Litell, N.P., Crystal
Jamison, P.A., Chantal Tchouomba, N.P., and Wexford Health Sources, Inc. (ECF No. 25) IS
GRANTED IN PART and DENIED IN PART. The Motion to Dismiss, or in the Alternative,
Motion for Summary Judgment (ECF No. 28) filed by Lawrence Manning, M.D., Crystal Jamison,
P.A., Maksed Choudry, M.D., Chantal Tchoumba, N.P., Munjanja Litell, N.P., and Meghan
Neumann, Assistant Director of Nursing IS GRANTED IN PART and DENIED IN PART. The
Warden IS DISMISSED as a defendant. Plaintiffs claim against the Inmate Grievance Office IS
DISMISSED. Plaintiffs claim that he is improperly shackled IS DISMISSED. Plaintiff's Motion
for Appointment of Counsel (ECF No. 35) IS GRANTED. Plaintiff's Motion for Preliminary
Injunctive Relief (ECF No. 4) IS DENIED and his “Motion for Supplement of Claims” (ECF No.

37) IS DENIED without prejudice. A separate Order follows.

Dated this __[ 9 day of A <4} , 2020.

FOR THE COURT:

Dee HK ABA,

James K. Bredar
Chief Judge

 

2]
